

116 SJ 26 IS: Relating to the disapproval of the proposed sale to the Government of Qatar of certain defense articles and services.
U.S. Senate
2019-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIA116th CONGRESS1st SessionS. J. RES. 26IN THE SENATE OF THE UNITED STATESMay 14, 2019Mr. Paul introduced the following joint resolution; which was read twice and referred to the Committee on Foreign RelationsJOINT RESOLUTIONRelating to the disapproval of the proposed sale to the Government of Qatar of certain defense
			 articles and services.
	
 That the issuance of a letter of offer with respect to any of the following proposed sales to the Government of Qatar (described in the certification Transmittal No. 19–14, sent to the Speaker of the House of Representatives and the chairman of the Committee on Foreign Relations of the Senate pursuant to section 36(b)(1) of the Arms Export Control Act (22 U.S.C. 2776(b)(1)) on May 13, 2019), is hereby prohibited:
 (1)The proposed sale of twenty-four (24) AH–64E Apache Attack helicopters (Transmittal Numbered 19–14).
 (2)The proposed sale of fifty-two (52) T700–GE–701D engines (2 per aircraft, 4 spares) (Transmittal Numbered 19–14).
 (3)The proposed sale of twenty-six (26) AN/ASQ–170 Modernized Target Acquisition and Designation Sight (MTADS) (1 per aircraft, 2 spares) (Transmittal Numbered 19–14).
 (4)The proposed sale of twenty-six (26) AN/AAQ–11 Modernized Pilot Night Vision Sensors (1 per aircraft, 2 spare) (Transmittal Numbered 19–14).
 (5)The proposed sale of eight (8) AN/APG–78 Fire Control Radars (FCR) with Radar Electronics Unit (LONGBOW component) (Transmittal Numbered 19–14).
 (6)The proposed sale of eight (8) AN/APR–48 Modernized-Radar Frequency Interferometers (MRFI) (Transmittal Numbered 19–14).
 (7)The proposed sale of twenty-nine (29) AN/AAR–57 Common Missile Warning System (CMWS) (1 per aircraft, 5 spares) (Transmittal Numbered 19–14).
 (8)The proposed sale of fifty-eight (58) Embedded Global Positioning Systems with Inertial Navigation (EGI) (2 per aircraft, 10 spares) (Transmittal Numbered 19–14).
 (9)The proposed sale of two thousand five hundred (2,500) AGM–114R Hellfire missiles (Transmittal Numbered 19–14).
 (10)The proposed sale of twenty-five (25) Hellfire Captive Air Training Missiles (CATM) (1 per aircraft, 1 spare) (Transmittal Numbered 19–14).
 (11)The proposed sale of twenty-eight (28) M230 30mm automatic chain guns (1 per aircraft, 4 spares), AN/AVR–2B laser detecting sets, AN/APR–39 Radar Signal Detecting Sets, AN/AVS–6 Night Vision Goggles, M299 Hellfire missile launchers, 2.75 inch Hydra Rockets, 30mm cartridges, CCU–44 impulse cartridges, M206 and 211 countermeasure flares, M230 automatic guns and associated components, 2.75 inch rocket launcher tubes, AN/ARC–231 and AN/ARC–201D radios with associated components, AN/APX–123 transponders, image intensifiers, MUMT2i systems, AN/ARN–153 tactical airborne navigation systems, chaff, spare and repair parts, support equipment, training and training equipment, U.S. Government and contractor engineering, technical, and logistics support services, and other related elements of logistics and program support (Transmittal Numbered 19–14).